366 Mich. 162 (1962)
113 N.W.2d 888
REYNOLDS
v.
DOBBERTIN.
Docket No. 4, Calendar No. 49,361.
Supreme Court of Michigan.
Decided March 19, 1962.
Robert S. Feldman (Henry W. Gleiss, of counsel), for plaintiff.
Cholette, Perkins & Buchanan (Don V. Souter, of counsel), for defendants.
PER CURIAM:
This suit for negligence was filed in the Calhoun circuit May 28, 1958. The suit was dismissed as to one of the defendants (Potterville School District) by order dated September 26, 1958. Answer of the remaining defendants was filed December 30, 1958.
The clerk duly placed the cause on the no-progress docket of the May 1960 calendar of the Court. Defendants' counsel timely received their copy of the term calendar. Plaintiff's attorneys insist no copy was received by them. The cause was dismissed by order dated May 2, 1960, for want of progress under the statute (CL 1948, § 618.2 [Stat Ann § 27.982]). Plaintiff's motion to reinstate, filed January 10, 1961, was denied May 25, 1961. He appeals.
*164 Plaintiff's attorneys contend they were neither apprised nor informed that the cause had been placed on the no-progress docket; that the cause was at issue; and that the parties were merely waiting for a notice of pretrial hearing from the circuit judge. They refer to the "shall" mandate appearing in the first line of section 4 of Court Rule No 35 (1945),[*] and insist that failure of the court to order the rule-required pretrial conference suspended, in some way, operation of the cited no-progress statute. No authority for such proposition is cited, and we independently find none.
The presented question is one of judicial discretion, and no abuse thereof has been made to appear. See the controlling cases of Robinson v. Washtenaw Circuit Judge, 242 Mich 548; Sezor v. Proctor & Gamble Soap Co., 267 Mich 128; and Hoad v. Macomb Circuit Judge, 298 Mich 462.
Affirmed. Costs to defendant-appellees.
DETHMERS, C.J., and CARR, KELLY, BLACK, KAVANAGH, SOURIS, OTIS M. SMITH, and ADAMS, JJ., concurred.
NOTES
[*]  See revision of section 4 effective July 1, 1958, in 352 Mich xv.  REPORTER.